Prospectus DatedNovember 6, 2012 FIA Card Services, National Association Sponsor, Servicer and Originator BA Credit Card Funding, LLC Transferor and Depositor BA Credit Card Trust Issuing Entity The issuing entity— ● may periodically issue notes in one or more series, classes or tranches; and ● will own— —the collateral certificate, Series2001-D, representing an undivided interest in master trust II, whose assets include the receivables arising in a portfolio of unsecured revolving credit card accounts; and —other property described under “Prospectus Summary—Sources of Funds to Pay the Notes” and “Sources of Funds to Pay the Notes” in this prospectus and “Transaction Parties—BA Credit Card Trust” in this prospectus and the accompanying prospectus supplement. The notes— ● will be secured by the issuing entity’s assets and will be paid only from proceeds of the issuing entity’s assets; and ● may be issued as part of a designated series, class or tranche. You should consider the discussion under “Risk Factors” beginning on page 22 of this prospectus and any risk factors in the accompanying prospectus supplement before you purchase any notes. The primary asset of the issuing entity is the collateral certificate, Series 2001-D.The collateral certificate represents an undivided interest in BA Master Credit Card Trust II.Master trust II’s assets include receivables arising in a portfolio of unsecured consumer revolving credit card accounts.The notes are obligations of the issuing entity only and are not obligations of BA Credit Card Funding, LLC, FIA Card Services, National Association, their affiliates or any other person.Each tranche of notes will be secured by specified assets of the issuing entity as described in this prospectus and in the accompanying prospectus supplement.Noteholders will have no recourse to any other assets of the issuing entity for payment of the notes. The notes are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency or instrumentality. Neither the SEC nor any state securities commission has approved these notes or determined that this prospectus is truthful, accurate or complete.Any representation to the contrary is a criminal offense. Important Notice about Information Presented in this Prospectus and the Accompanying Prospectus Supplement We provide information to you about the notes in two separate documents: (a)this prospectus, which provides general information about the BAseriesnotes and each other seriesof notes, some of which may not apply to your series, class or tranche of notes, and (b)the accompanying prospectus supplement, which will describe the specific terms of your series, class or tranche of notes, including: ● the timing of interest and principal payments; ● financial and other information about the issuing entity’s assets; ● information about enhancement for your series, class or tranche; and ● the method for selling the notes. This prospectus may be used to offer and sell any series, class or tranche of notes only if accompanied by the prospectus supplement for that series, class or tranche. If the terms of a particular series, class or tranche of notes vary between this prospectus and the accompanying prospectus supplement, you should rely on the information in the accompanying prospectus supplement. You should rely only on the information provided in this prospectus and the accompanying prospectus supplement, including the information incorporated by reference.We have not authorized anyone to provide you with different information.We are not offering the notes in any state where the offer is not permitted.We do not claim the accuracy of the information in this prospectus or the accompanying prospectus supplement as of any date other than the dates stated on their respective covers. Information regarding certain entities that are not affiliates of FIA Card Services, National Association or BA Credit Card Funding, LLC has been provided in this prospectus.See in particular “Transaction Parties—The Bank of New York Mellon” and “—Wilmington Trust Company.”The information contained in those sections of this prospectus was prepared solely by the party described in that section without any input from FIA Card Services, National Association, BA Credit Card Funding, LLC or any of their affiliates. We include cross-references in this prospectus and in the accompanying prospectus supplement to captions in these materials where you can find further related discussions.The Table of Contents in this prospectus and in the accompanying prospectus supplement provide the pages on which these captions are located. Parts of this prospectus use defined terms.You can find a listing of defined terms in the “Glossary of Defined Terms” beginning on page153. Forward-Looking Statements This prospectus and the accompanying prospectus supplement, including information included or incorporated by reference in this prospectus and the accompanying prospectus supplement, may contain forward-looking statements.Such statements are subject to risks and uncertainties.Actual conditions, events or results may differ materially from those set forth in such forward-looking statements.Words such as “believe”, “expect”, “anticipate”, “intend”, “plan”, “estimate”, “could” or similar expressions are intended to identify forward-looking statements but are not the only means to identify these statements.Forward-looking statements speak only as of the date on which they are made.We undertake no obligation to update publicly or revise any such statements.Factors which could cause the actual financial and other results to differ materially from those projected by us in forward-looking statements include, but are not limited to, the following: ● local, regional and national business, political or economic conditions may differ from those expected; ● the effects and changes in trade, monetary and fiscal policies and laws, including the interest rate policies of the Federal Reserve Board, may adversely affect Funding’s or FIA’s business; ● the timely development and acceptance of new products and services may be different than anticipated; ● technological changes instituted by Funding or FIA and by persons who may affect Funding’s or FIA’s business may be more difficult to accomplish or more expensive than anticipated or may have unforeseen consequences; ● the ability to increase market share and control expenses may be more difficult than anticipated; ● competitive pressures among financial services companies may increase significantly; ● Funding’s or FIA’s reputation risk arising from negative public opinion; ● changes in laws and regulations may adversely affect Funding, FIA or their businesses; ● changes in accounting policies and practices, as may be adopted by regulatory agencies and the Financial Accounting Standards Board, may affect expected financial reporting or business results; ● the costs, effects and outcomes of litigation may adversely affect Funding, FIA or their businesses; and ● Funding or FIA may not manage the risks involved in the foregoing as well as anticipated. TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 Securities Offered 1 Risk Factors 1 Issuing Entity 1 Funding 1 Master Trust II 1 FIA and Affiliates 2 Indenture Trustee 3 Owner Trustee 3 Series, Classes and Tranches of Notes 5 BAseriesNotes 5 Interest Payments 6 Interest on BAseriesNotes 6 Expected Principal Payment Date and Legal Maturity Date 6 Stated Principal Amount, Outstanding Dollar Principal Amount and Nominal Liquidation Amount of Notes 6 Subordination 7 BAseriesCredit Enhancement 8 BAseriesRequired Subordinated Amount 9 Limit on Repayment of All Notes 9 Sources of Funds to Pay the Notes 9 BAseriesClass C Reserve Account 10 Flow of Funds and Application of Finance Charge and Principal Collections 11 Revolving Period 11 Early Redemption of Notes 11 Optional Redemption by the Issuing Entity 12 Events of Default 13 Events of Default Remedies 13 Security for the Notes 14 Limited Recourse to the Issuing Entity 14 BAseriesAccumulation Reserve Account 15 Shared Excess Available Funds 15 Registration, Clearing and Settlement 15 ERISA Eligibility 15 Tax Status 15 Denominations 16 RISK FACTORS 22 TRANSACTION PARTIES 41 BA Credit Card Trust 41 BA Master Credit Card Trust II 42 BA Credit Card Funding, LLC 43 FIA and Affiliates 44 Industry Developments 44 Litigation 45 The Bank of New York Mellon 45 Wilmington Trust Company 46 -i- TABLE OF CONTENTS (continued) Page USE OF PROCEEDS 47 THE NOTES 47 General 47 Interest 48 Principal 49 Stated Principal Amount, Outstanding Dollar Principal Amount and Nominal Liquidation Amount 50 Stated Principal Amount 51 Outstanding Dollar Principal Amount 51 Nominal Liquidation Amount 51 Final Payment of the Notes 53 Subordination of Interest and Principal 54 Required Subordinated Amount 54 Early Redemption of Notes 60 Issuances of New Series, Classes and Tranches of Notes 60 Payments on Notes; Paying Agent 63 Denominations 63 Record Date 63 Governing Law 64 Form, Exchange and Registration and Transfer of Notes 64 Book-Entry Notes 64 The Depository Trust Company 66 Clearstream, Luxembourg 66 Euroclear System 67 Distributions on Book-Entry Notes 67 Global Clearing and Settlement Procedures 68 Definitive Notes 68 Replacement of Notes 69 SOURCES OF FUNDS TO PAY THE NOTES 69 The Collateral Certificate 69 Deposit and Application of Funds 72 Deposit and Application of Funds for the BAseries 73 BAseriesAvailable Funds 73 Application of BAseriesAvailable Funds 74 Targeted Deposits of BAseriesAvailable Funds to the Interest Funding Account 75 Allocation to Interest Funding Subaccounts 76 Payments Received from Derivative Counterparties for Interest on Foreign Currency Notes 76 Deposits of Withdrawals from the Class C Reserve Account to the Interest Funding Account 76 Allocations of Reductions from Charge-Offs 76 Limits on Reallocations of Charge-Offs to a Tranche of Class C Notes from Tranches of ClassA and Class B 77 -ii- TABLE OF CONTENTS (continued) Page Limits on Reallocations of Charge-Offs to a Tranche of Class B Notes from Tranches of ClassA Notes 77 Allocations of Reimbursements of Nominal Liquidation Amount Deficits 77 Application of BAseriesAvailable Principal Amounts 78 Reductions to the Nominal Liquidation Amount of Subordinated Classes from Reallocations of BAseriesAvailable Principal Amounts 80 Limit on Allocations of BAseriesAvailable Principal Amounts and BAseriesAvailable Funds 81 Targeted Deposits of BAseriesAvailable Principal Amounts to the Principal Funding Account 82 Allocation to Principal Funding Subaccounts 84 Limit on Deposits to the Principal Funding Subaccount of Subordinated Notes; Limit on Repayments of all Tranches 85 Payments Received from Derivative Counterparties for Principal 85 Payments Received from Supplemental Credit Enhancement Providers or Supplemental Liquidity Providers for Principal 86 Deposits of Withdrawals from the Class C Reserve Account to the Principal Funding Account 86 Withdrawals from Interest Funding Subaccounts 86 Withdrawals from Principal Funding Account 87 Targeted Deposits to the Class C Reserve Account 88 Withdrawals from the Class C Reserve Account 88 Targeted Deposits to the Accumulation Reserve Account 89 Withdrawals from the Accumulation Reserve Account 89 Final Payment of the Notes 90 Pro Rata Payments Within a Tranche 90 Shared Excess Available Funds 91 Issuing Entity Accounts 91 Derivative Agreements 92 Supplemental Credit Enhancement Agreements and Supplemental Liquidity Agreements 92 Sale of Credit Card Receivables 93 Sale of Credit Card Receivables for BAseriesNotes 93 Limited Recourse to the Issuing Entity; Security for the Notes 95 THE INDENTURE 95 Indenture Trustee 95 Owner Trustee 97 Issuing Entity Covenants 98 Early Redemption Events 99 Events of Default Events of Default Remedies Meetings -iii- TABLE OF CONTENTS (continued) Page Voting Amendments to the Indenture and Indenture Supplements Tax Opinions for Amendments Addresses for Notices Issuing Entity’s Annual Compliance Statement Indenture Trustee’s Annual Report List of Noteholders Reports FIA'S CREDIT CARD ACTIVITIES General Origination, Account Acquisition, Credit Lines and Use of Credit Card Accounts Interchange FIA'S CREDIT CARD PORTFOLIO Billing and Payments Risk Control and Fraud Delinquencies and Collection Efforts Charge-Off Policy Renegotiated Loans and Re-Aged Accounts RECEIVABLES TRANSFER AGREEMENTS GENERALLY THE RECEIVABLES PURCHASE AGREEMENT Sale of Receivables Representations and Warranties Repurchase Obligations Reassignment of Other Receivables Amendments Termination MASTER TRUST II General Master Trust II Trustee The Receivables Investor Certificates Conveyance of Receivables Addition of Master Trust II Assets Removal of Accounts Collection and Other Servicing Procedures Master Trust II Accounts Investor Percentage Application of Collections Defaulted Receivables; Rebates and Fraudulent Charges Master Trust II Termination Pay Out Events Servicing Compensation and Payment of Expenses The Class D Certificate New Issuances -iv- TABLE OF CONTENTS (continued) Page Representations and Warranties Certain Matters Regarding the Servicer and the Transferor Servicer Default Evidence as to Compliance Amendments to the Master Trust II Agreement Certificateholders Have Limited Control of Actions CONSUMER PROTECTION LAWS FEDERAL INCOME TAX CONSEQUENCES General Description of Opinions Tax Characterization of the Issuing Entity and the Notes Consequences to Holders of the Offered Notes State and Local Tax Consequences BENEFIT PLAN INVESTORS Prohibited Transactions Potential Prohibited Transactions from Investment in Notes Prohibited Transactions between the Benefit Plan and a Party in Interest Prohibited Transactions between the Issuing Entity or Master Trust II and a Party in Interest Investment by Benefit Plan Investors Tax Consequences to Benefit Plans PLAN OF DISTRIBUTION LEGAL MATTERS WHERE YOU CAN FIND MORE INFORMATION GLOSSARY OF DEFINED TERMS THE MASTER TRUST II PORTFOLIO A-I-1 General A-I-1 Delinquency and Principal Charge-Off Experience A-I-1 Revenue Experience A-I-4 Interchange A-I-4 Principal Payment Rates A-I-5 Renegotiated Loans and Re-Aged Accounts A-I-5 The Receivables A-I-6 THE MASTER TRUST II STATIC POOL INFORMATION A-II-1 Delinquency Percentage: 30+ Days A-II-1 Gross Charge-Off Percentage A-II-2 Billed Finance Charge and Fee Yield Percentage A-II-3 Payment Rate Percentage A-II-4 -v- Prospectus Summary This summary does not contain all the information you may need to make an informed investment decision.You should read this prospectus and the accompanying prospectus supplement in their entirety before you purchase any notes.The accompanying supplement to this prospectus supplements disclosure in this prospectus. Securities Offered The issuing entity will be offering notes.The notes will be issued pursuant to an indenture between the issuing entity and The Bank of New York Mellon, as indenture trustee.In addition, each seriesof notes will be issued pursuant to a supplement to the indenture between the issuing entity and the indenture trustee.The BAseriesnotes will be issued pursuant to the indenture as supplemented by the BAseriesindenture supplement. Risk Factors Investment in notes involves risks.You should consider carefully the risk factors beginning on page 22 in this prospectus.In the event that an investment in any tranche of notes exhibits additional risks to investors, additional risk factors will be described in the accompanying prospectus supplement.In such an event, you should consider the risk factors in this prospectus and in the accompanying prospectus supplement. Issuing Entity BA Credit Card Trust, a Delaware statutory trust, is the issuing entity of the notes.The address of the issuing entity is BA Credit Card Trust, c/o Wilmington Trust Company, Rodney Square North, 1100 North Market Street, Wilmington, Delaware 19890-0001.Its telephone number is (302)651-1000. BA Credit Card Funding, LLC is the beneficiary of the issuing entity. Funding BA Credit Card Funding, LLC (referred to as Funding), a limited liability company formed under the laws of Delaware and an indirect subsidiary of FIA, is the transferor and depositor of the issuing entity.The address for Funding is Hearst Tower, 214 North Tryon Street, Suite #21-39, NC1-027-21-04, Charlotte, North Carolina 28255 and its telephone number is (980)683-4915.In addition, Funding is the holder of the transferor interest in BA Master Credit Card Trust II, the beneficiary of the issuing entity, and the holder of the Class D certificate. On the substitution date, Funding was substituted for FIA as the transferor of receivables to master trust II, as holder of the transferor interest in master trust II, and as beneficiary of the issuing entity.See “Transaction Parties—BA Credit Card Funding, LLC.” Master Trust II The issuing entity’s primary asset will be an investor certificate issued by BA Master Credit Card Trust II (referred to as master trust II), a Delaware trust.This investor certificate, referred to as the collateral certificate, is a part of Series 2001-D and represents an undivided interest in master trust II.For a description of the collateral certificate, see “Sources of Funds to Pay the Notes—The Collateral Certificate.” 1 Also as a part of Series 2001-D, master trust II has issued the Class D certificate, which is an investor certificate that represents an undivided interest in master trust II.The Class D certificate provides credit enhancement to the collateral certificate, and therefore provides credit enhancement to the notes as well.For a description of the Class D certificate, see “Master Trust II—The Class D Certificate.” Master trust II’s assets primarily include receivables from certain unsecured revolving credit card accounts that meet the eligibility criteria for inclusion in master trust II.These eligibility criteria are discussed in “Master Trust II—Addition of Master Trust II Assets.” The credit card receivables in master trust II consist primarily of principal receivables and finance charge receivables.Finance charge receivables include periodic finance charges, cash advance fees, late charges and certain other fees billed to cardholders, annual membership fees, recoveries on receivables in Defaulted Accounts, and discount option receivables.Principal receivables include amounts charged by cardholders for merchandise and services, amounts advanced to cardholders as cash advances, and all other fees billed to cardholders that are not considered finance charge receivables. In addition, Funding is permitted to add to master trust II participations representing interests in a pool of assets primarily consisting of receivables arising under revolving credit card accounts owned by FIA.For a description of master trust II, see “Master Trust II.” Funding may add additional receivables to master trust II at any time without limitation, provided the receivables are eligible receivables, Funding does not expect the addition to cause a Pay Out Event, and the rating agencies confirm the ratings on the outstanding investor certificates and notes.Under certain limited circumstances, Funding may be required to add additional receivables to master trust II to maintain the minimum transferor interest or to maintain a minimum required amount of principal receivables in master trust II. Funding may also remove receivables from master trust II provided Funding does not expect the removal to cause a Pay Out Event and the rating agencies confirm the ratings on the outstanding investor certificates and notes.The amount of any such removal is limited and, except in limited circumstances, may generally occur only once in a calendar month.In addition, except in limited circumstances, the receivables removed from master trust II must be selected randomly.However, if Funding breaches certain representations or warranties relating to the eligibility of receivables added to master trust II, Funding may be required to immediately remove those receivables from master trust II. If the composition of master trust II changes over time due to Funding’s ability to add and remove receivables, noteholders will not be notified of that change.However, monthly reports containing certain information relating to the notes and the collateral securing the notes will be filed with the Securities and Exchange Commission.These reports will not be sent to noteholders.See “Where You Can Find More Information” for information as to how these reports may be accessed. FIA and Affiliates FIA Card Services, National Association (referred to as FIA) is a national banking association.The address of FIA’s principal offices is 1100 North King Street, Wilmington, Delaware 19884.Its telephone number is (800) 421-2110. Prior to the substitution date, FIA formed master trust II and transferred credit card receivables arising in accounts originated or acquired by FIA to master trust II.Currently, FIA originates and owns credit card accounts from which receivables may be transferred to Banc of America Consumer Card Services, LLC (referred to as BACCS), a limited liability company formed under the laws of North Carolina and a direct 2 subsidiary of FIA.Certain of the receivables transferred to BACCS have been sold, and may continue to be sold, to Funding for addition to master trust II.FIA is also the servicer for master trust II and is therefore responsible for servicing, managing and making collections on the credit card receivables in master trust II.FIA may delegate certain of its servicing functions to an affiliate of FIA.However, notwithstanding that delegation, FIA would remain obligated to service the receivables in master trust II.See “Transaction Parties—FIA and Affiliates.” Indenture Trustee The Bank of New York Mellon, a New York banking corporation, is the indenture trustee under the indenture for the notes. Under the terms of the indenture, the role of the indenture trustee is limited.See “The Indenture—Indenture Trustee.” See “Transaction Parties—The Bank of New York Mellon.” Owner Trustee Wilmington Trust Company, a Delaware corporation with trust powers, is the owner trustee of the issuing entity.Under the terms of the trust agreement, the role of the owner trustee is limited.See “Transaction Parties—BA Credit Card Trust.” See “Transaction Parties—Wilmington Trust Company.” 3 Parties, Transferred Assets and Operating Documents 4 Series, Classes and Tranches of Notes The notes will be issued in series.Each seriesis secured by a shared security interest in the collateral certificate and the collection account.It is expected that most serieswill consist of multiple classes.A class designation determines the relative seniority for receipt of cash flows and funding of uncovered Investor Default Amounts allocated to the related seriesof notes.For example, subordinated classes of notes provide credit enhancement for senior classes of notes in the same series. Some seriesof notes will be multiple tranche series, meaning that they may have classes consisting of multiple tranches.Tranches of notes within a class may be issued on different dates and have different stated principal amounts, rates of interest, interest payment dates, expected principal payment dates, legal maturity dates and other material terms as described in the related prospectus supplement. In a multiple tranche series, the expected principal payment dates and the legal maturity dates of the senior and subordinated classes of such seriesmay be different.As such, certain subordinated tranches of notes may have expected principal payment dates and legal maturity dates earlier than some or all of the senior notes of such series.However, subordinated notes will not be repaid before their legal maturity dates, unless, after payment, the remaining subordinated notes provide the required enhancement for the senior notes.In addition, senior notes will not be issued unless, after issuance, there are enough outstanding subordinated notes to provide the required subordinated amount for the senior notes.See “The Notes—Issuances of New Series, Classes and Tranches of Notes.” BAseriesNotes The BAseriesis a multiple tranche series.Each class of notes in the BAseriesmay consist of multiple tranches.Notes of any tranche can be issued on any date so long as there is sufficient credit enhancement on that date, either in the form of outstanding subordinated notes or other forms of credit enhancement.See “The Notes—Issuances of New Series, Classes and Tranches of Notes.”The expected principal payment dates and legal maturity dates of tranches of senior and subordinated classes of the BAseriesmay be different.Therefore, subordinated notes may have expected principal payment dates and legal maturity dates earlier than some or all of the senior notes of the BAseries.Subordinated notes will generally not be paid before their legal maturity date unless, after payment, the remaining outstanding subordinated notes provide the credit enhancement required for the senior notes. In general, the subordinated notes of the BAseriesserve as credit enhancement for all of the senior notes of the BAseries, regardless of whether the subordinated notes are issued before, at the same time as, or after the senior notes of the BAseries.However, certain tranches of senior notes may not require subordination from each class of notes subordinated to it.For example, if a tranche of ClassA notes requires credit enhancement solely from Class C notes, the Class B notes will not, in that case, provide credit enhancement for that tranche of ClassA notes.The amount of credit exposure of any particular tranche of notes is a function of, among other things, the total amount of notes issued, the required subordinated amount, the amount of usage of the required subordinated amount and the amount on deposit in the senior tranches’ principal funding subaccounts. This prospectus may relate to an offering of BAseriesnotes or the notes of any other seriesissued by BA Credit Card Trust.Any offering of BAseriesnotes or any other seriesof notes through this prospectus must be accompanied by a prospectus supplement. Some seriesmay not be multiple tranche series.For these series, there will be only one tranche per class and each class will generally be issued on the same date.The expected principal payment dates and legal maturity dates of the subordinated classes of such a serieswill either be the same as or later than those of the senior classes of that series. 5 Interest Payments Each tranche of notes, other than discount notes, will bear interest from the date and at the rate set forth or as determined in the related prospectus supplement.Interest on the notes will be paid on the interest payment dates specified in the related prospectus supplement. Interest on BAseriesNotes The payment of interest on a senior class of BAseriesnotes on any payment date is senior to the payment of interest on subordinated classes of BAseriesnotes on that date.Generally, no payment of interest will be made on any Class B BAseriesnote until the required payment of interest has been made to the ClassA BAseriesnotes.Similarly, generally, no payment of interest will be made on any Class C BAseriesnote until the required payment of interest has been made to the ClassA and the Class B BAseriesnotes.However, any funds on deposit in the Class C reserve account will be available only to holders of Class C notes to cover shortfalls of interest on any interest payment date. Expected Principal Payment Date and Legal Maturity Date It is expected that the issuing entity will pay the stated principal amount of each note in one payment on that note’s expected principal payment date.The expected principal payment date of a note is generally 29 months before its legal maturity date.The legal maturity date is the date on which a note is legally required to be fully paid in accordance with its terms.The expected principal payment date and legal maturity date for a note will be specified in the related prospectus supplement. The issuing entity will be obligated to pay the stated principal amount of a note on its expected principal payment date, or upon the occurrence of an early redemption event or event of default and acceleration or other optional or mandatory redemption, only to the extent that funds are available for that purpose and only to the extent that payment is permitted by the subordination provisions of the senior notes of the same series.The remedies a noteholder may exercise following an event of default and acceleration or on the legal maturity date are described in “The Indenture—Events of Default Remedies” and “Sources of Funds to Pay the Notes—Sale of Credit Card Receivables.” Stated Principal Amount, Outstanding Dollar Principal Amount and Nominal Liquidation Amount of Notes Each note has a stated principal amount, an outstanding dollar principal amount and a nominal liquidation amount. ● Stated Principal Amount. The stated principal amount of a note is the amount that is stated on the face of the note to be payable to the holder.It can be denominated in U.S. dollars or a foreign currency. ● Outstanding Dollar Principal Amount.For U.S. dollar notes (other than discount notes), the outstanding dollar principal amount is the same as the initial dollar principal amount of the notes (as set forth in the applicable supplement to this prospectus), less principal payments to noteholders.For foreign currency notes, the outstanding dollar principal amount is the U.S. dollar equivalent of the initial dollar principal amount of the notes (as set forth in the related prospectus supplement), less dollar payments to derivative counterparties for principal.For discount notes, the outstanding dollar principal amount is an amount stated in, or determined by a formula described in, the related prospectus supplement. 6 In addition, a note may have an Adjusted Outstanding Dollar Principal Amount.The Adjusted Outstanding Dollar Principal Amount is the same as the outstanding dollar principal amount, less any funds on deposit in the principal funding subaccount for that note. ● Nominal Liquidation Amount. The nominal liquidation amount of a note is a U.S. dollar amount based on the outstanding dollar principal amount of the note, but after deducting: – that note’s share of reallocations of Available Principal Amounts used to pay interest on senior classes of notes or a portion of the master trust II servicing fee allocated to its series; –that note’s share of charge-offs resulting from uncovered Investor Default Amounts; and –amounts on deposit in the principal funding subaccount for that note; and adding back all reimbursements from Excess Available Funds allocated to that note of (i)reallocations of Available Principal Amounts used to pay interest on senior classes of notes or the master trust II servicing fee or (ii)charge-offs resulting from uncovered Investor Default Amounts.Excess Available Funds are Available Funds that remain after the payment of interest and other required payments for the notes. The nominal liquidation amount of a note corresponds to the portion of the investor interest of the collateral certificate that is allocated to support that note. The aggregate nominal liquidation amount of all of the notes plus the Class D Investor Interest is equal to the Investor Interest of Series 2001-D.The Investor Interest of Series 2001-D corresponds to the amount of principal receivables in master trust II that is allocated to support Series 2001-D.Anything that increases or decreases the aggregate nominal liquidation amount of the notes or the Class D Investor Interest will also increase or decrease the Investor Interest of Series 2001-D. Upon a sale of credit card receivables held by master trust II (i)following the insolvency of Funding, (ii)following an event of default and acceleration for a note, or (iii)on a note’s legal maturity date, each as described in “Sources of Funds to Pay the Notes—Sale of Credit Card Receivables,” the nominal liquidation amount of a note will be reduced to zero. For a detailed discussion of nominal liquidation amount, see “The Notes—Stated Principal Amount, Outstanding Dollar Principal Amount and Nominal Liquidation Amount—Nominal Liquidation Amount.” Subordination Payment of principal of and interest on subordinated classes of notes will be subordinated to the payment of principal of and interest on senior classes of notes except to the extent provided in this prospectus and the accompanying prospectus supplement. Available Principal Amounts allocable to the notes of a seriesmay be reallocated to pay interest on senior classes of notes in that seriesor a portion of the master trust II servicing fee allocable to that series.In addition, the nominal liquidation amount of a subordinated class of notes will generally be reduced for charge-offs resulting from uncovered Investor Default Amounts prior to any reductions in the nominal liquidation amount of the senior classes of notes of the same series.While in a multiple tranche series, charge-offs from uncovered Investor Default Amounts allocable to the seriesinitially will be allocated to each tranche pro rata, these charge-offs will then be reallocated from tranches in the senior classes to 7 tranches in the subordinated classes to the extent credit enhancement in the form of subordination is still available to such senior tranches. In addition, Available Principal Amounts are first utilized to fund targeted deposits to the principal funding subaccounts of senior classes before being applied to the principal funding subaccounts of the subordinated classes. In a multiple tranche series, subordinated notes that reach their expected principal payment date, or that have an early redemption event, event of default or other optional or mandatory redemption, will not be paid to the extent that those notes are necessary to provide the required subordination for senior classes of notes of the same series.If a tranche of subordinated notes cannot be paid because of the subordination provisions of its respective indenture supplement, prefunding of the principal funding subaccounts for the senior notes of the same serieswill begin, as described in the related prospectus supplement.After that time, the subordinated notes will be paid only to the extent that: ● the principal funding subaccounts for the senior classes of notes of that seriesare prefunded in an amount such that the subordinated notes that have reached their expected principal payment date are no longer necessary to provide the required subordination; ● new tranches of subordinated notes of that seriesare issued so that the subordinated notes that have reached their expected principal payment date are no longer necessary to provide the required subordination; ● enough notes of senior classes of that seriesare repaid so that the subordinated notes that have reached their expected principal payment date are no longer necessary to provide the required subordination; or ● the subordinated notes reach their legal maturity date. On the legal maturity date of a tranche of notes, Available Principal Amounts, if any, allocable to that tranche and proceeds from any sale of receivables will be paid to the noteholders of that tranche, even if payment would reduce the amount of available subordination below the required subordination for the senior classes of that series. BAseriesCredit Enhancement Credit enhancement for the BAseriesnotes generally will be provided through subordination.If so indicated in the related prospectus supplement, additional credit enhancement for Class C BAseriesnotes will be provided by the Class C reserve account.The amount of subordination available to provide credit enhancement to any tranche of BAseriesnotes is limited to its available subordinated amount.If the available subordinated amount for any tranche of BAseriesnotes has been reduced to zero, losses that otherwise would have been reallocated to subordinated notes will be borne by that tranche of BAseriesnotes.The nominal liquidation amount of those notes will be reduced by the amount of losses allocated to those notes, and it is unlikely that those notes will receive their full payment of principal. Subordinated classes of BAseriesnotes generally will not receive interest payments on any payment date until the senior classes of BAseriesnotes have received their full interest payment on such date.Available Principal Amounts allocable to the subordinated classes of BAseriesnotes may be applied to make interest payments on the senior classes of BAseriesnotes or to pay a portion of the master trust II servicing fee allocable to the BAseries.Available Principal Amounts remaining on any payment date after any reallocations for interest on the senior classes of notes or for a portion of the master trust II 8 servicing fee allocable to the BAserieswill be first applied to make targeted deposits to the principal funding subaccounts of senior classes of BAseriesnotes on such date before being applied to make required deposits to the principal funding subaccounts of the subordinated classes of BAseriesnotes on such date. In addition, principal payments on subordinated classes of BAseriesnotes are subject to the principal payment rules described below in “—BAseriesRequired Subordinated Amount.” BAseriesRequired Subordinated Amount In order to issue a senior class of BAseriesnotes, the required subordinated amount of subordinated notes must be outstanding and available on the issuance date.Generally, the required subordinated amount of a subordinated class of BAseriesnotes for any date is an amount equal to a stated percentage of the Adjusted Outstanding Dollar Principal Amount of the senior tranche of notes for such date.Generally, the required subordinated amount for a tranche of ClassA BAseriesnotes is equal to a stated percentage of the Adjusted Outstanding Dollar Principal Amount of that tranche of ClassA notes.Similarly, the Class B required subordinated amount of Class C notes for each tranche of Class B BAseriesnotes is equal to a percentage of its Adjusted Outstanding Dollar Principal Amount.However, the Class B required subordinated amount of Class C notes for any tranche of Class B BAseriesnotes may be adjusted to reflect its pro rata share of the portion of the Adjusted Outstanding Dollar Principal Amount of all Class B BAseriesnotes which is not providing credit enhancement to the ClassA BAseriesnotes. The required subordinated amount for any tranche of BAseriesnotes will generally be determined as depicted in the chart “BAseriesRequired Subordinated Amounts” below. For a more detailed description of how to calculate the required subordinated amount of any tranche of BAseriesnotes, see “The Notes—Required Subordinated Amount—BAseries.” Limit on Repayment of All Notes You may not receive full repayment of your notes if: ● the nominal liquidation amount of your notes has been reduced by charge-offs due to uncovered Investor Default Amounts or as a result of reallocations of Available Principal Amounts to pay interest on senior classes of notes or a portion of the master trust II servicing fee, and those amounts have not been reimbursed from Available Funds; or ● receivables are sold (i)following the insolvency of Funding, (ii)following an event of default and acceleration or (iii)on the legal maturity date, and the proceeds from the sale of receivables, plus any available amounts on deposit in the applicable subaccounts allocable to your notes are insufficient. Sources of Funds to Pay the Notes The issuing entity will have the following sources of funds to pay principal of and interest on the notes: ● Collateral Certificate.The collateral certificate is an investor certificate issued as a part of “Series2001-D” by master trust II to the issuing entity.It represents an undivided interest in master trustII.Master trust II owns primarily receivables arising in selected MasterCard, Visa and American Express revolving credit card accounts.FIA or Funding has transferred, and Funding may continue to transfer, credit card receivables to master trust II in accordance with 9 the terms of the master trust II agreement.Both collections of principal receivables and finance charge receivables will be allocated among holders of interests in master trust II—including the collateral certificate—based generally on the investment in principal receivables of each interest in master trust II.If collections of receivables allocable to the collateral certificate are less than expected, payments of principal of and interest on the notes could be delayed or remain unpaid. At the time it was issued, the collateral certificate received an investment grade rating from at least one nationally recognized rating agency. ● Derivative Agreements.Some notes may have the benefit of one or more derivative agreements, including interest rate or currency swaps, or other agreements described in “Sources of Funds to Pay the Notes—Derivative Agreements.”A description of the specific terms of each derivative agreement and each derivative counterparty will be included in the applicable prospectus supplement. ● Supplemental Credit Enhancement Agreements and Supplemental Liquidity Agreements.Some notes may have the benefit of one or more additional forms of credit enhancement, referred to in this prospectus and the applicable prospectus supplement as supplemental credit enhancement agreements, such as letters of credit, cash collateral guarantees or accounts, surety bonds or insurance policies.In addition, some notes may have the benefit of one or more forms of supplemental liquidity agreements, such as a liquidity facility with various liquidity providers.Funding, FIA or an affiliate may be the provider of any supplemental credit enhancement agreement or supplemental liquidity agreement.A description of the specific terms of any supplemental credit enhancement agreement or any supplemental liquidity agreement applicable to a series, class or tranche of notes and a description of the related provider will be included in the applicable prospectus supplement.See “The Notes—General” and “Sources of Funds to Pay the Notes—Supplemental Credit Enhancement Agreements and Supplemental Liquidity Agreements” for a discussion of credit enhancement, supplemental credit enhancement agreements and supplemental liquidity agreements. ● The Issuing Entity Accounts.The issuing entity will establish a collection account for the purpose of receiving collections of finance charge receivables and principal receivables and other related amounts from master trust II payable under the collateral certificate.If so specified in the prospectus supplement, the issuing entity may establish supplemental accounts for any series, class or tranche of notes. Each month, distributions on the collateral certificate will be deposited into the collection account.Those deposits will then be allocated among each seriesof notes and applied as described in the accompanying prospectus supplement. BAseriesClass C Reserve Account If indicated in the related prospectus supplement, the issuing entity will establish a Class C reserve subaccount to provide credit enhancement solely for the holders of the related tranche of Class C BAseries notes.The applicable Class C reserve subaccount will be funded as described in the related prospectus supplement. Funds on deposit in the Class C reserve subaccount for each tranche of Class C BAseriesnotes will be available to holders of those notes to cover shortfalls of interest payable on interest payment dates.Funds on deposit in the Class C reserve subaccount for each tranche of Class C BAseriesnotes will also be 10 available to holders of those notes to cover certain shortfalls in principal.Only the holders of the related tranche of Class C BAseriesnotes will have the benefit of the related Class C reserve subaccount.See “Sources of Funds to Pay the Notes—Deposit and Application of Funds for the BAseries—Withdrawals from the Class C Reserve Account.” Flow of Funds and Application of Finance Charge and Principal Collections For a detailed description of the application of collections, see “Master Trust II—Application of Collections” and “Sources of Funds to Pay the Notes—Deposit and Application of Funds for the BAseries.” Finance charge collections and other amounts allocated to the BAseries, called BAseriesAvailable Funds, will generally be applied each month to make the payments or deposits depicted in the chart “Application of BAseriesAvailable Funds” below.See the chart “Application of Collections of Finance Charges and Principal Payments Received by FIA as Servicer of Master Trust II” below for a depiction of how finance charge collections are allocated by master trust II.For a detailed description of the application of BAseriesAvailable Funds, see “Sources of Funds to Pay the Notes—Deposit and Application of Funds for the BAseries.” Principal collections and other amounts allocated to the BAseries, called BAseriesAvailable Principal Amounts, generally will be applied each month to make the payments or deposits depicted in the chart “Application of BAseriesAvailable Principal Amounts” below.See the chart “Application of Collections of Finance Charges and Principal Payments Received by FIA as Servicer of Master Trust II” below for a depiction of how principal collections are allocated by master trust II.For a detailed description of the application of BAseriesAvailable Principal Amounts, see “Sources of Funds to Pay the Notes—Deposit and Application of Funds for the BAseries.” Revolving Period Until principal amounts are needed to be accumulated to pay any tranche of BAseriesnotes, principal amounts allocable to that tranche of notes will be applied to other BAseriesnotes which are accumulating principal or paid to Funding as holder of the transferor interest.This period is commonly referred to as the revolving period.Unless an early redemption event or event of default and acceleration for the related tranche of BAseriesnotes occurs, the revolving period is expected to end twelve calendar months prior to the expected principal payment date, or the revolving period may be expected to end at an earlier or later date, if so specified in the related prospectus supplement.However, if the issuing entity reasonably expects to need less than the expected accumulation period to fully accumulate the outstanding dollar principal amount of the related tranche of notes, the end of the revolving period may be delayed. Early Redemption of Notes The issuing entity will be required to redeem any note upon the occurrence of an early redemption event relating to that note, but only to the extent funds are available for such redemption after giving effect to all allocations and reallocations and, in the case of subordinated notes of a multiple tranche series, only to the extent that payment is permitted by the subordination provisions of the senior notes of the same series. However, if so specified in the accompanying prospectus supplement, subject to certain exceptions, any notes that have the benefit of a derivative agreement will not be redeemed prior to such notes’ expected principal payment date. 11 Early redemption events include the following: ● the occurrence of a note’s expected principal payment date; ● each of the Pay Out Events applicable to Series 2001-D, as described under “Master Trust II—Pay Out Events”; ● the issuing entity becoming an “investment company” within the meaning of the Investment Company Act of 1940, as amended; or ● any additional early redemption events specified in the accompanying prospectus supplement. In addition to the early redemption events described above, if for any date the amount of Excess Available Funds for the BAseries notes averaged over the three preceding calendar months is less than the Required Excess Available Funds for the BAseriesfor such date, an early redemption event will occur for all tranches of BAseriesnotes. Excess Available Funds for any month equals the Available Funds allocated to the BAseriesthat month after application for targeted deposits to the interest funding account, payment of the master trust II servicing fee allocable to the BAseries, application to cover Investor Default Amounts allocable to the BAseriesand reimbursement of any deficits in the nominal liquidation amounts of notes. Required Excess Available Funds for the BAseriesis an amount equal to zero.This amount may be changed provided the issuing entity (i)receives the consent of the rating agencies and (ii)reasonably believes that the change will not have a material adverse effect on the BAseriesnotes. See “The Notes—Early Redemption of Notes” and “The Indenture—Early Redemption Events.” Upon the occurrence of an early redemption event for any series, class or tranche of notes, those notes will be entitled to receive payments of interest and principal each month, subject to the conditions outlined in “The Notes—Early Redemption of Notes” and “The Indenture—Early Redemption Events.” It is not an event of default if the issuing entity fails to redeem a note because it does not have sufficient funds available or because payment of the note is delayed because it is necessary to provide required subordination for a senior class of notes. Optional Redemption by the Issuing Entity Funding, so long as it is an affiliate of the servicer, has the right, but not the obligation, to direct the issuing entity to redeem any tranche of BAseriesnotes in whole but not in part on any day on or after the day on which its nominal liquidation amount is reduced to less than 5% of its highest outstanding dollar principal amount.This repurchase option is referred to as a clean-up call. The issuing entity will not redeem subordinated BAseriesnotes if those notes are required to provide credit enhancement for senior classes of BAseriesnotes.If the issuing entity is directed to redeem any tranche of BAseriesnotes, it will notify the registered holders at least thirty days prior to the redemption date.The redemption price of a note will equal 100% of the outstanding principal amount of that note, plus accrued but unpaid interest on the note to but excluding the date of redemption. If the issuing entity is unable to pay the redemption price in full on the redemption date, monthly payments on the related tranche of BAseriesnotes will thereafter be made, subject to the principal 12 payment rules described above under “—Subordination,” until either the principal of and accrued interest on that tranche of notes are paid in full or the legal maturity date occurs, whichever is earlier.Any funds in the principal funding subaccount and the interest funding subaccount and, in the case of Class C BAseriesnotes, the Class C reserve subaccount, for the related tranche of BAseriesnotes will be applied to make the principal and interest payments on these notes on the redemption date. Events of Default The documents that govern the terms and conditions of the notes include a list of adverse events known as events of default. Some events of default result in an automatic acceleration of the notes, and others result in the right of the holders of the affected series, class or tranche of notes to demand acceleration after an affirmative vote by holders of more than 50% of the outstanding dollar principal amount of the affected series, class or tranche of notes. Events of default for any series, class or tranche of notes include the following: ● for any tranche of notes, the issuing entity’s failure, for a period of 35 days, to pay interest upon such notes when such interest becomes due and payable; ● for any tranche of notes, the issuing entity’s failure to pay the principal amount of such notes on the applicable legal maturity date; ● the issuing entity’s default in the performance, or breach, of any other of its covenants or warranties in the indenture for a period of 60 days after either the indenture trustee or the holders of 25% of the aggregate outstanding dollar principal amount of the outstanding notes of the affected series, class or tranche has provided written notice requesting remedy of such breach, and, as a result of such default, the interests of the related noteholders are materially and adversely affected and continue to be materially and adversely affected during the 60-day period; ● the occurrence of certain events of bankruptcy, insolvency, conservatorship or receivership of the issuing entity; and ● for any series, class or tranche of notes, any additional events of default specified in the accompanying prospectus supplement. An event of default relating to one series, class or tranche of notes will not necessarily be an event of default for any other series, class or tranche of notes. Upon the occurrence of an event of default and acceleration for any series, class or tranche of notes, those notes will be entitled to receive payments of interest and principal each month, subject to the conditions outlined in “The Indenture—Events of Default” and “—Events of Default Remedies.” Events of Default Remedies After an event of default and acceleration of a series, class or tranche of notes, funds on deposit in the applicable issuing entity accounts for the affected notes will be applied to pay principal of and interest on those notes.Then, in each following month, Available Principal Amounts and Available Funds allocated to those notes will be applied to make monthly principal and interest payments on those notes until the earlier of the date those notes are paid in full or the legal maturity date of those notes.However, 13 subordinated notes of a multiple tranche serieswill receive payment of principal of those notes prior to the legal maturity date of such notes only if and to the extent that funds are available for that payment and, after giving effect to that payment, the required subordination will be maintained for senior notes in that series. If an event of default of a series, class or tranche of notes occurs and that series, class or tranche of notes is accelerated, the indenture trustee may, and at the direction of the majority of the noteholders of the affected series, class or tranche will, direct master trust II to sell credit card receivables.However, this sale of receivables may occur only: ● if the conditions specified in “The Indenture—Events of Default Remedies” are satisfied and, for subordinated notes of a multiple tranche series, only to the extent that payment is permitted by the subordination provisions of the senior notes of the same series; or ● on the legal maturity date of those notes. The holders of the accelerated notes will be paid their allocable share of the proceeds of a sale of credit card receivables.Upon the sale of the receivables, the nominal liquidation amount of those accelerated notes will be reduced to zero.See “Sources of Funds to Pay the Notes—Sale of Credit Card Receivables.” Security for the Notes The notes of all seriesare secured by a shared security interest in the collateral certificate and the collection account, but each tranche of notes is entitled to the benefits of only that portion of the assets allocated to it under the indenture and the indenture supplement. Each tranche of notes is also secured by: ● a security interest in any applicable supplemental account; and ● a security interest in any derivative agreement for that tranche. Limited Recourse to the Issuing Entity The sole source of payment for principal of or interest on a tranche of notes is provided by: ● the portion of collections of principal receivables and finance charge receivables received by the issuing entity under the collateral certificate and available to that tranche of notes after giving effect to all allocations and reallocations; ● funds in the applicable issuing entity accounts for that tranche of notes; and ● payments received under any applicable derivative agreement for that tranche of notes. Noteholders will have no recourse to any other assets of the issuing entity or any other person or entity for the payment of principal of or interest on the notes. If there is a sale of credit card receivables (i)following the insolvency of Funding, (ii)following an event of default and acceleration, or (iii)on the applicable legal maturity date, each as described in “Sources of Funds to Pay the Notes—Sale of Credit Card Receivables,” following such sale those noteholders have 14 recourse only to the proceeds of that sale, investment earnings on those proceeds and any funds previously deposited in any applicable issuing entity account for such noteholders. BAseriesAccumulation Reserve Account The issuing entity will establish an accumulation reserve subaccount for each tranche of BAseriesnotes to cover shortfalls in investment earnings on amounts (other than prefunded amounts) on deposit in the principal funding subaccount for such notes. The amount targeted to be deposited in the accumulation reserve subaccount for each tranche of BAseriesnotes is zero, unless more than one budgeted deposit is required to accumulate and pay the principal of the related tranche of notes on its expected principal payment date, in which case, the amount targeted to be deposited is 0.5% of the outstanding dollar principal amount of the related tranche of notes, or such other amount designated by the issuing entity.See “Sources of Funds to Pay the Notes—Deposit and Application of Funds for the BAseries—Targeted Deposits to the Accumulation Reserve Account.” Shared Excess Available Funds The BAserieswill be included in “Group A.”In addition to the BAseries, the issuing entity may issue other seriesof notes that are included in GroupA. To the extent that Available Funds allocated to the BAseriesare available after all required applications of such amounts as described in “Sources of Funds to Pay the Notes—Deposit and Application of Funds for the BAseries—Application of BAseriesAvailable Funds,” these unused Available Funds, called shared excess available funds, will be applied to cover shortfalls in Available Funds for other seriesof notes in Group A.In addition, the BAseriesmay receive the benefits of shared excess available funds from other seriesin Group A, to the extent Available Funds for such other seriesof notes are not needed for such series.See “Sources of Funds to Pay the Notes—The Collateral Certificate,” “—Deposit and Application of Funds” and “—Deposit and Application of Funds for the BAseries—Shared Excess Available Funds.” Registration, Clearing and Settlement The notes offered by this prospectus will be registered in the name of The Depository Trust Company or its nominee, and purchasers of notes will be entitled to receive a definitive certificate only under limited circumstances.Owners of notes may elect to hold their notes through The Depository Trust Company in the United States or through Clearstream, Luxembourg or the Euroclear System in Europe.Transfers will be made in accordance with the rules and operating procedures of those clearing systems.See “The Notes—Book-Entry Notes.” ERISA Eligibility The indenture permits benefit plans to purchase notes of every class offered pursuant to this prospectus and a related prospectus supplement.A fiduciary of a benefit plan should consult its counsel as to whether a purchase of notes by the plan is permitted by ERISA and the Internal Revenue Code.See “Benefit Plan Investors.” Tax Status Subject to important considerations described under “Federal Income Tax Consequences” in this prospectus, Chapman and Cutler LLP, as special tax counsel to the issuing entity, is of the opinion that, for United States federal income tax purposes (1)the notes will be treated as indebtedness and (2)the 15 issuing entity will not be an association or a publicly traded partnership taxable as a corporation.In addition, noteholders will agree, by acquiring notes, to treat the notes as debt for federal, state and local income and franchise tax purposes. Denominations The notes offered by this prospectus will be issued in denominations of $5,000 and multiples of $1,000 in excess of that amount. 16 Application of Collections of Finance Charges and Principal Payments Received by FIA as Servicer of Master Trust II As of the date of this prospectus, Series 2001-D is the only issued and outstanding series of Master Trust II and the BAseriesis the only issued and outstanding seriesof BA Credit Card Trust. 17 18 Fees and Expenses Payable from BAseriesAvailable Funds and BAseriesAvailable Principal Amounts FEES AND EXPENSES PAYABLE FROM BASERIESAVAILABLE FUNDS: ●
